DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inverter (as recited in claim 41) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
In claim 1, lines 14, 18, and 20, Applicant uses the term “pressurized water compressor.” This term could not be found in the specification. The examiner is equating this term with “pressure washing assembly.” To overcome this objection, Applicant may either add the term “pressurized water compressor” to the specification indicating that this term is equivalent to “pressure washing assembly” or change the terminology in the claims to “pressure washing assembly.” 

Claim Objections
Claim 1 us objected to because of the following informalities:  
In claim 1, lines 11-12, “a water tank” is a double recitation of “a water tank” recited in line 10 of claim 1. This objection could be overcome by replacing “a” at the end of line 11 with  --the--. 
In claim 1, line 16, --an-- should be inserted before “end” for proper grammar. 
In claim 13, line 9 and line 10, “its upper end” and “its lower end” have no antecedent basis in the claims. This objection could be overcome by replacing “its” in each occurrence with --an--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 6-7, 9, 13, 15, 20,  22, 23, and 28-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, Applicant recites “a divert to divert a portion of water from the saw blade.” However, it is unclear how this works because the diverter 50 shown in Figs. 9-10 of Applicant’s drawings appears to show a single connecting tube. A diverter that diverts a portion of water would be expected to have a “Y” or “T” shape that branches water from the source into at least  two different directions. 
Claim 13 has a similar problem. 
Also in claim 1, Applicant recites: 
a diverter to divert a portion of water from the saw blade having end adapted to the hose attachment and an opposite end adapted to the pressurized water compressor: 
a secondary hose having one end adapted to the pressurized water compressor and an opposite end adapted to an assembly for removal of debris/slurry; and
an assembly for removal of debris/slurry.

However, no support could be found in the application, as originally filed, for this combination of elements. Applicant appears to be referring to one of the embodiments shown in Figs. 8 or 11 of Applicant’s drawings as this is the only embodiment with a pressure washing assembly 30. However, neither Figs. 8 or 11 include a diverter. Additionally, the diverter depicted in Figs. 9-10 of Applicant’s drawings doesn’t appear to have the capability of diverting water. 
	Claim 13 recites: 
a diverter to divert a portion of water from the saw blade having one end adapted to the water tube and an opposite end adapted to a debris/slurry removal assembly; 
	However, as mentioned above with respect to claim 1, there is no support in the application, as originally filed, for a diverter that acts in this manner
 	In clam 41, Applicant recites:
		an inverter to convert direct current to alternating current power
and; 
a power cord having one end adapted to the pressure washer and an opposite end adapted to the inverter; and 
a power cord having one end adapted to the inverter and an opposite end adapted to an alternating current power source. 
However, support for  an inverter “to convert direct current to alternating current power these power cords could not be found in the application as originally filed. 
Additionally, the application,” (Applicant’s specification, pg. 14, lines 20-21). But support cannot be found for “a power cord having one end adapted to the inverter and an opposite end adapted to an alternating current power source derived from an external combustion engine.” 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 9, 13, 15, 20,  22, 23, and 28-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 15, Applicant recites “a diverter to divert a portion of water from the saw blade.” It appears that it would be more accurate to say --water intended for the saw blade-- since the diverted water never actually reaches the saw blade.  
Claim 13 has a similar problem. 
In claim 1, in the last line, the recitation of “an assembly for removal of debris/slurry” is confusing since applicant has already mentioned this structure in the previous two lines. It is suggested initially recite, --an assembly for removal of debris/slurry-- before the recitation of “a water tank.” And then in the paragraph beginning with “a secondary hose” change “an assembly for removal of debris/slurry” to --the assembly for removal of debris/slurry.--
In claim 41, Applicant recites, “a power cord having one end adapted to the inverter and an opposite end adapted to an alternating current power source derived from an external combustion engine.” However, this language does not appear to make sense, since an inverter, by definition, converts direct current into alternating current. Thus it is not clear what purpose a power cord having one end adapted to the inverter and an opposite end adapted to an alternating current power source would serve. On page 14, lines 20-21 of Applicant’s disclosure, Applicant states:
The pressure washing assembly 30 includes a motor which can include a power connection 34 so that the washing20 motor draws its power from the saw battery or saw motor 2. an inverter can be provided to convert direct current power to alternating current power. It can be appreciated that other power sources can be used to supply energy to the pressure washing motor including generators, air compressors, gas, electricity, battery, and the like.”

Lines 27-32 of page 15 of Applicant’s disclosure states:
The system 300 of the present invention comprises a motorized pressure washer assembly 30 which includes a motor and can include a power connection 34 so that the washing motor draws its power from the battery or dual port alternator or motor 2 of the motor vehicle or an additional power source. An inverter can be provided to convert direct current power to alternating current power.

Thus, for purposes of expediting examination, the last paragraph of claim 41 will be interpreted as:
--a power cord having one end adapted to the inverter and an opposite end adapted to a 
	direct current power source derived from an external combustion engine.-- 


Note: Due to the extensive 112(a) and 112(b) issues with claims 1, 3-4, 6-7, 9, 13, 15, 20,  22, 23, and 28-40, prior art could not accurately be applied to these claims at this time. Once these issues have been overcome, any relevant prior art will then be applied. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowley et al. (US 3,694,033).
With respect to claim 24, Rowley et al. disclose a debris removal device, comprising: 
a cutting assembly for cutting grooves into a surface, comprising: 
25a cutting assembly (as shown in Fig. 7 of Rowley et al.), including a saw blade 28; 
a water supply assembly (“water supply,” Rowley et al., col. 2, lines 9-11--with water pipe 300) for supplying water to the saw blade 28, 
a diverter 301,301 to divert a portion of water from the water 30supply assembly to a debris/ slurry removal assembly; and 
said debris/slurry removal assembly 303 (Rowley et al., col. 6, lines 20-28).
With respect to claim 25, Rowley et al. disclose a method for retrofitting a concrete cutting device with a debris removal device comprising:
providing a cutting assembly (as shown in Fig. 7 of Rowley et al.) including, a saw blade 28 to cut concrete or similar materials; 
5providing a water supply assembly (“water supply,” Rowley et al., col. 2, lines 9-11--with water pipe 300) for supplying water to the saw blade 28, 
providing a diverter 301,301 to divert a portion of water supply from the water supply assembly to a debris/ slurry removal assembly; 
10providing retrofitting the system with said debris/slurry removal assembly 303 (Rowley et al., col. 6, lines 20-28) for removing the debris/slurry created by the saw blade 28 during cutting, said debris/slurry removal assembly comprising at least one of a pressurized air or 15pressurized water (“water jets,” Rowley et al., col. 6, line 27)), 
wherein the cutting assembly and debris/slurry removal assembly are mounted on the same support device as shown below in the image taken from Fig. 7 of Rowley et al.:
[AltContent: textbox (support device)][AltContent: ]
    PNG
    media_image1.png
    392
    554
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al. in view of Meng (CN 206049621).
With respect to claim 41, Rowley et al. disclose the claimed system except that Rowley is silent on if the pressure washer is electric and except for the inverter and power cords. Rowley et al. disclose a system for debris or slurry removal comprising: 
a debris/ slurry removal device comprising: 
a support frame as shown in the image below taken from Fig. 7 of Rowley et al.:

[AltContent: textbox (support frame)][AltContent: ]
    PNG
    media_image1.png
    392
    554
    media_image1.png
    Greyscale


 
a pressure washer 317; 
a hose having one end adapted to the pressure washer and an opposite end adapted to a water source 315 as shown in the below image taken from Fig. 1 of Rowley et al.:
[AltContent: textbox (pressure washer)][AltContent: textbox (water source)][AltContent: textbox (hose connecting pressure washer and water source)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    238
    217
    media_image2.png
    Greyscale

and, a hose 319,300,301 having one end adapted to the pressure washer 317 and an opposite end directed at debris and/or slurry (via nozzle 303 as shown in Figs. 1 and 7 of Rowley et al.). 
Meng teaches pressure washer 3 with an inverter 4 to convert direct current to alternating current power (Meng, 
an inverter 4 to convert direct current to alternating current power (pg. 2, 2nd full paragraph of machine translation of Meng); 
a power cord having one end adapted to the pressure washer and an opposite end adapted to the inverter as shown below in the image taken from Fig. 1 of Meng:
[AltContent: textbox (power cord between inverter and direct current power source)][AltContent: ][AltContent: ]
    PNG
    media_image3.png
    567
    681
    media_image3.png
    Greyscale

a power cord having one end adapted to the inverter 4 and an opposite end adapted to a 
direct current power source 6 derived from an external combustion engine (not shown).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Meng with the system disclosed by Rowley et al. for the advantage of providing the pump with a readily available power source that can be found on the vehicle. 
	With respect to claims 42 and 43, Applicant is not claiming the external combustion engine as part of the invention. Instead, Applicant has recited, to the best understanding of the examiner, a direct current power source, that is powered by an external combustion engine. Since the external combustion engine is not positively claimed, it is interpreted as an intended use of the invention. The system disclosed by Rowley et al. in view of Meng is capable of being charged by a direct power source that is powered an external combustion engine from a saw or a vehicle. 

Allowable Subject Matter
Claims 26-27 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 24-25 and 41-43 have been considered but are moot because the new ground of rejection does not rely on any combination applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 9, 2021